DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 15-26 in the reply filed on 28 September 2020 is acknowledged.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 15-17 and 25 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ros et al. in view of Lago and Middleton.
	There is disclosed in Ros a cooking device comprising: a housing 32, the housing including a base and a movable hood 40; a spiral conveyor belt 54 at least partially positioned in the housing and providing a central opening defining within the spiral conveyor belt; a conveyor belt drive 
Lago discloses a spiral conveyor belt drive arrangement which includes a belt drive member 20 positioned between an exterior edge of a spiral conveyor belt 10 and the interior surface of a housing (not shown, para. 0017), wherein the belt drive member includes, a motor (transmission means), a first spindle 26 having sprockets 28 engaging an exterior edge of the spiral conveyor belt at each of consecutive tiers of the belt, the spindle being rotated by the motor, wherein the belt drive member is located outside a central opening of the conveyor belt.
	It would have been obvious to one skilled in the art to substitute the conveyor belt drive arrangement of Ros with the conveyor belt drive arrangement disclosed in Lago, in order to provide an alternative means for driving the conveyor belt. The alternative drive means being easily accessible for repairs.
Middleton discloses that it is known in the art to position a heating element 280 within a central opening defined by a spiral conveyor belt.
	It would have been obvious to one skilled in the art to modify the heating element arrangement of Ros with that taught in Middleton, in order to allow easier access to the heating element for repair purposes.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Ros in view of Lago and Middleton as applied to claims above, and further in view of Ledlet et al.
Ledlet discloses that it is known in the art to provide a plurality of access doors 27-30 in a hood 17 of a cooking apparatus.
	It would have been obvious to one skilled in the art to provide the hood of Ros, as modified by Lago and Middleton, with the access doors disclosed in Ledlet, in order to allow access to the interior of the cooking apparatus without having to raise the hood.
	Response to Arguments
Applicant’s arguments with respect to claim(s) have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to REGINALD L. ALEXANDER whose telephone number is (571)272-1395.  The examiner can normally be reached on M-F 5:30-2:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dana Ross can be reached on 571-272-4480.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private 


/REGINALD ALEXANDER/
Examiner
Art Unit 3761